UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X

MARGARET ALFANO, on behalf of herself and
all others similarly situated, and SHAAN
KASTUAR, individually,

                               Plaintiffs,

        -v-                                                         No. 18-CV-2558-LTS-OTW

ZOCDOC, INC.,

                              Defendant.

------------------------------------------------------------X

                                             MEMORANDUM ORDER

                 The Court has received and reviewed the parties’ joint request for approval of the

proposed settlement agreement in this Fair Labor Standards Act (“FLSA”) case. (See Docket

Entry No. 86.) “[B]efore a district court enters judgment [on an FLSA settlement agreement], it

must scrutinize the settlement agreement to determine that the settlement is fair and reasonable.”

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). “The ultimate question is

whether the proposed settlement reflects a fair and reasonable compromise of disputed issues

rather than a mere waiver of statutory rights brought about by an employer’s overreaching.” Id.

(internal quotation marks and citation omitted). In determining whether a settlement is fair and

reasonable, a court considers the totality of the circumstances, encompassing a range of factors

including: “(1) the plaintiff’s range of possible recovery; (2) the extent to which the settlement

will enable the parties to avoid anticipated burdens and expenses in establishing their respective

claims and defenses; (3) the seriousness of the litigation risks faced by the parties; (4) whether the

settlement agreement is the product of arm’s-length bargaining between experienced counsel; and


ALFANO - FLSA SETTLEMENT APPROVAL.DOCX                   VERSION OCTOBER 1, 2019                      1
(5) the possibility of fraud or collusion.” Id. (internal quotation marks and citation omitted).

“Generally, there is a strong presumption in favor of finding a settlement fair, as the Court is

generally not in as good a position as the parties to determine the reasonableness of an FLSA

settlement.” Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y. 2013)

(internal quotation marks and citation omitted). Moreover, following the Second Circuit’s

decision in Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015), parties

may not privately settle FLSA claims without approval of either the district court or the

Department of Labor. In dicta in Cheeks, the Second Circuit expressed hesitation with respect to

the validity of settlement agreements containing confidentiality provisions, general releases or

excessive attorneys’ fees. See generally id.

               The Court has carefully considered the parties’ joint submission, which includes an

unopposed Motion for Settlement Approval of Plaintiffs’ FLSA Settlement, Attorneys’ Fees, and

Dismissal with Prejudice of All Claims, and the Declaration of Marijana Matura in Support of

Plaintiffs’ Unopposed Motion for Approval of the FLSA Settlement, which includes the parties’

settlement agreement and a stipulation and proposed order of dismissal with prejudice. (See

Docket Entry Nos. 86 and 87.) In light of the factors articulated above, as well as the Court’s

review of the agreement and the parties’ representations as set forth in their motion and

corresponding declaration, the Court finds that the proposed settlement agreement, including the




ALFANO - FLSA SETTLEMENT APPROVAL.DOCX            VERSION OCTOBER 1, 2019                          2
attorneys’ fees and expense award component, is fair and reasonable and that it satisfies the

requirements of Cheeks.

       Docket Entry No. 86 is resolved.



       SO ORDERED.

Dated: New York, New York
       October 1, 2019

                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




ALFANO - FLSA SETTLEMENT APPROVAL.DOCX           VERSION OCTOBER 1, 2019                        3
